internal_revenue_service department of the treasury index no number release date p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom corp - plr-115567-98 date date in re legend distributing trust settlor child child child child child child state a date date date date business w x y z business b dear this is in reply to your letter requesting rulings about the transaction described in this letter the information submitted for consideration is substantially as set forth below distributing was incorporated in state a on date it is a calendar_year cash_basis taxpayer engaged in business w distributing has authorized x shares of non-voting common_stock class a and y shares of class b common_stock with voting rights no shares of class a stock are outstanding and z shares of class b stock are outstanding all of the outstanding class b stock is owned by trust trust is a cash_basis calendar_year taxpayer and is a complex_trust it was created on date by settlor who died on date the primary purpose for its creation was the ownership and management of distributing settlor’s six children the children were the primary beneficiaries of the trust in the declaration of trust the settlor provided that the trust would terminate upon the sale of all of the stock in distributing or upon the liquidation of distributing at which time the trust property would be distributed to settlor’s then living issue by right of representation it has been represented that if the trust were terminated the settlor’s children would be the sole takers of the trust assets bitter disputes have developed among the children regarding the business and operation of distributing the children have divided into two groups the midwest group which is comprised of child child and child and the east coast group which is comprised of child child and child these disputes have resulted in two lawsuits the first involved breach of fiduciary duty the second resulted in a court ruling appointing a receiver for distributing on date the lawsuits have curtailed distributing’s business b and have caused it to incur expenses for legal fees and receiver fees in a mediation session against the possibility of a court ordered liquidation of distributing the parties to the litigation developed a plan which would partition distributing into two separate but equal corporations which would be distributed to the trust followed by the distribution of the stock of the corporations to each of the two groups this plan was approved by the court which ordered the termination of the trust after completion of the distribution the following transaction is proposed i ii iii iv distributing will create controlled and transfer to it assets having one-half of the equity of distributing distributing will transfer all of its stock in controlled to trust trust will terminate and all of the assets of trust including the stock of distributing and controlled will be distributed to the children the stock of one of the corporations distributing or controlled will be distributed in equal shares to the members of the east coast group and the shares of the other corporation will be distributed in equal shares to the members of the midwest group it is the intention of the parties to flip a coin immediately prior to the termination of trust to determine which group will receive stock of distributing and which group will receive stock of controlled in connection with the proposed transaction distributing has made the following representations a b c the indebtedness owed by the controlled_corporation to the distributing_corporation after the distribution of the controlled_corporation stock will not constitute stock_or_securities the five years of financial information submitted on behalf of the distributing_corporation is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction the distributing and controlled corporations will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the businesses conducted by the distributing_corporation prior to consummation of the transaction the distribution of the stock of controlled is carried out to facilitate the division of the two shareholder groups and thereby eliminate the negative impact on distributing’s business that has resulted from the disputes between them the distribution of the stock or stock and securities of controlled is motivated in whole or substantial part by one or more of these corporate business purposes there is no plan or intention by any of the children to sell exchange transfer by gift or otherwise dispose_of any stock in either the distributing_corporation or the controlled_corporation after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either the distributing_corporation or the controlled_corporation to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject and the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s-length no two parties to the transaction are investment companies as defined in sec_368 and iv distributing and trust have represented that there is no distribution in d e f g h i j k l m satisfaction of a right to receive any specific dollar amount or specific property n trust does not intend to make the election to recognize gain_or_loss under sec_643 based solely on the information submitted and on the representations set forth above we rule as follows the transfer by distributing to controlled of assets subject_to certain liabilities and controlled’s assumption of other liabilities solely in exchange for all of the outstanding_stock of controlled followed by the distribution of all of the stock of controlled to trust will be a reorganization within the meaning of sec_368 of the code distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of assets to controlled in exchange for controlled stock and the assumption_of_liabilities sec_361 and sec_357 controlled will recognize no gain_or_loss on the receipt of the assets of distributing in exchange for all of the shares of controlled sec_1032 controlled’s basis in the assets it receives from distributing will be the same as the basis of such assets in the hands of distributing immediately prior to the proposed transaction sec_362 controlled’s holding_period for the assets received from distributing will include the period during which such assets were held by distributing sec_1223 distributing will recognize no gain_or_loss upon the distribution of all its controlled stock to trust sec_361 trust will recognize no gain_or_loss upon the receipt of controlled stock in the proposed transaction sec_355 trust’s basis in the stock of distributing and controlled immediately after the proposed transaction will be the same as trust’s basis in the distributing stock immediately before the proposed transaction allocated between distributing and controlled in proportion to their fair market values sec_358 and b and sec_1_358-2 trust’s holding_period in the stock of controlled immediately after the proposed transaction will include the holding_period of the distributing stock with respect to which the distribution was made provided that the distributing stock was held as a capital_asset by trust on the date of the distribution sec_1223 as provided in sec_312 of the code proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 of the regulations no gain_or_loss will be realized by trust or its beneficiaries by reason of the proposed distributions of the stock of distributing and controlled sec_1_661_a_-2 the children will not realize gain_or_loss under sec_1001 as a result of the proposed transaction if trust does not make an election pursuant to sec_643 the adjusted_basis of the distributed property in the hands of the children will be the basis of such property in the hands of trust immediately before the distributions sec_643 the holding_period of the distributed property in the hands of the children will include the holding_period of the trust with respect to such property sec_1223 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling is consummated sincerely yours assistant chief_counsel corporate by _______________________________ richard l osborne senior technician reviewer branch
